NOT FOR PUBLICATION                           FILED
                      UNITED STATES COURT OF APPEALS                         AUG 5 2016
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT



 KRISHNA RAJ PRADHAN,                                No.      14-73613

                    Petitioner,                      Agency No. A089-678-614

    v.
                                                     MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

                    Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                                  Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

         Krishna Raj Pradhan, a native and citizen of Nepal, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for withholding of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the agency’s factual findings. Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir.

2009). We deny the petition for review.

      Substantial evidence supports the agency conclusion that Pradhan’s

experiences in Nepal, even considered cumulatively, did not rise to the level of

persecution. See Gu v. Gonzalez, 454 F.3d 1014, 1019-21 (9th Cir. 2006); see

also Hoxha v. Ashcroft, 319 F.3d 1179, 1182 (9th Cir. 2003) (“Although

[petitioner’s] experiences are disturbing and regrettable, they do not evince actions

so severe as to compel a finding of past persecution.”) (emphasis added). Further,

substantial evidence supports the agency’s finding that Pradhan failed to establish

it is more likely than not he would be persecuted if returned to Nepal. See

Nagoulko v. INS, 333 F.3d 1012, 1018 (9th Cir. 2003) (possibility of future

persecution “too speculative”); see also Hakeem v. INS, 273 F.3d 812, 816 (9th

Cir. 2001) (“applicant’s claim of persecution upon return is weakened, even

undercut, when similarly-situated family members continue to live in the country

without incident”). Thus, Pradhan’s withholding of removal claim fails.

      PETITION FOR REVIEW DENIED.




                                          2                                   14-73613